                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION
                         No. 7:14-CR-18-1H

UNITED STATES OF AMERICA,          )
                                   )
     v.                            )
                                   )
                                                     ORDER
KOREDREESE TYSON,                  )
                                   )
          Defendant.               )




     This matter is before the court on the government’s motion

for review of the Order Setting Conditions of Release (“release

order”) entered by United States Magistrate Judge Robert B. Jones,

Jr., on June 22, 2020.     The government filed its motion on June

23, 2020, captioning the motion as an appeal.             The government

appears to have intended to move for review of the release order

pursuant to 18 U.S.C. § 3145(a), and the government’s appeal is

therefore construed as such.



     The court has thoroughly reviewed the relevant documents, as

well as the audio recording of the detention hearing.           The court

hereby finds that the findings contained in the release order are

accurate and in accordance with law.      The release order entered by

Judge Jones on June 22, 2020 is hereby affirmed.         Defendant shall




       Case 7:14-cr-00018-H Document 71 Filed 06/29/20 Page 1 of 2
remain on release in accordance and subject to the conditions of

the release order.

     This 29th day of June 2020.



                           ___________________________________
                           MALCOLM J. HOWARD
                           Senior United States District Judge

At Greenville, NC
#35




                                    2

       Case 7:14-cr-00018-H Document 71 Filed 06/29/20 Page 2 of 2
